
	
		II
		112th CONGRESS
		2d Session
		S. 2095
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Franken introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To ensure that individuals who are in an authorized job
		  training program or completing work for a degree or certificate remain eligible
		  for regular unemployment compensation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expanding Training Opportunities
			 Act of 2012.
		2.FindingsCongress finds that—
			(1)in the United States, hundreds of thousands
			 of high-quality jobs are unfilled because workers lack the skills or
			 credentials required for employment in those positions;
			(2)innovative
			 education programs, such as the Right Skills Now pilot program
			 in Minnesota, are essential to rapidly re-training the American workforce to
			 match a changing economy, both now and in the future;
			(3)the promotion of
			 nationally portable, industry-recognized credentials will be a key component in
			 the re-education of the American workforce; and
			(4)with unemployment
			 rates at record levels, it is critical to ensure that unemployed workers have
			 the opportunity to learn new skills and pursue educational opportunities while
			 maintaining their eligibility for unemployment benefits.
			3.Approved
			 training
			(a)In
			 generalSection 3304 of the
			 Internal Revenue Code of 1986 (26 U.S.C. 3304) is amended by adding at the end
			 the following new subsection:
				
					(g)Approved
				training
						(1)In
				generalFor purposes of subsection (a)(8), the term
				training shall include any of the educational or job training
				programs described in paragraph (2), with the programs described in such
				paragraph to be deemed approved by the State agency.
						(2)Educational or
				job training programsFor purposes of paragraph (1), the programs
				described in this paragraph are—
							(A)a job training
				program authorized under the Workforce Investment Act of 1998 for which an
				individual has been determined to be eligible to participate; or
							(B)for purposes of
				an individual who has been identified as likely to exhaust regular
				compensation, any coursework necessary to attain a recognized postsecondary
				credential, provided that such credential can be attained by the individual
				prior to the end of the individual's benefit year or the end of such period as
				is determined appropriate by the State agency, whichever is greater.
							(3)Recognized
				postsecondary credentialFor purposes of this subsection, the
				term recognized postsecondary credential means a credential
				consisting of an industry-recognized certificate, a certificate of completion
				of an apprenticeship, or an associate or baccalaureate
				degree.
						.
			(b)Extended
			 compensationSection 202(a) of the Federal-State Extended
			 Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended by
			 inserting at the end the following new paragraph:
				
					(8)Notwithstanding
				the provisions of paragraph (2), a State agency may elect to approve programs
				described in subsection (g)(2) of section 3304 of the Internal Revenue Code of
				1986 for purposes of training included under subsection (a)(8) of such
				section.
					.
			(c)Emergency
			 unemployment compensationSection 4001(d)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)in subparagraph
			 (A), by striking and at the end; and
				(2)by inserting at
			 the end the following new subparagraph:
					
						(C)that a State
				agency may elect to approve programs described in subsection (g)(2) of section
				3304 of the Internal Revenue Code of 1986 for purposes of training included
				under subsection (a)(8) of such section;
				and
						.
				(d)Effective
			 dateThe amendments made by this section shall take effect 2
			 years after the date of the enactment of this Act.
			4.Notification to
			 unemployed individuals
			(a)In
			 generalTo the extent
			 feasible and practicable, the State agency shall provide that applications for
			 regular compensation include information regarding the availability of such
			 compensation during periods in which an individual is engaged in training that
			 has been approved by the State agency, as described in section 3304(a)(8) of
			 the Internal Revenue Code of 1986 (26 U.S.C. 3304(a)(8)).
			(b)DefinitionsFor purposes of this section, the terms
			 regular compensation and State agency have the same
			 meanings as in section 205 of the Federal-State Extended Unemployment
			 Compensation Act of 1970.
			
